Exhibit 10.3

AMENDMENT TO CREDIT AGREEMENT

This AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 7,
2006, is entered into by and among COST PLUS, INC., a California corporation
(the “Borrower”), each lender from time to time party to the Credit Agreement
referred to below (each, a “Lender”, and collectively, the “Lenders”), and BANK
OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and L/C Issuer.

RECITALS

A. The Borrower, the Lenders and the Administrative Agent are party to a Credit
Agreement dated as of November 10, 2004, (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Administrative Agent and the Lenders have extended certain
credit facilities to the Borrower.

B The Borrower has requested that the Administrative Agent and the Lenders agree
to certain amendments to the Credit Agreement, and the Lenders have agreed to
such request, subject to the terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings assigned to such terms in the Credit
Agreement. As used herein, “Amendment Documents” means this Amendment, the
Credit Agreement (as amended by this Amendment), the Guarantor Consent and each
certificate and other document executed and delivered by the Borrowers pursuant
to Section 6 hereof.

2. Interpretation. The rules of interpretation set forth in Sections 1.02, 1.03,
1.04, 1.05, and 1.06 of the Credit Agreement shall be applicable to this
Amendment and are incorporated herein by this reference.

3. Amendments to Credit Agreement. Subject to the terms and conditions hereof,
and with effect from and after the Effective Date, the Credit Agreement shall be
amended as follows:

(a) The definition of “Proposed New Stockton Facility” shall be amended and
restated to read as follows:

“ “Proposed New Stockton Facility” means, collectively, (i) the 500,000
square-foot distribution facility located on Airport Way, Stockton, California
and acquired in fiscal year ending January 28, 2006 (the “Stage 1 Stockton
Facility”), and (ii) a 500,000 square-foot distribution facility adjacent to the
Stage 1 Stockton Facility, to be constructed commencing fiscal year ending
February 3, 2007.”



--------------------------------------------------------------------------------

(b) Section 2.03 shall be amended by inserting the following at the end thereof:

“(l) Letters of Credit Issued for Subsidiaries. Notwithstanding any term or
provision of this Section 2.03 to the contrary, the Lenders, Administrative
Agent, L/C Issuer and Loan Parties agree that Letters of Credit otherwise
permitted to be requested, issued and outstanding hereunder for the account of
the Borrower may instead be requested, issued and outstanding for the account of
any other Subsidiary of the Borrower that is a Loan Party (any such Subsidiary,
an “AP Subsidiary,” any such Letter of Credit, a “Subsidiary Letter of Credit”).
In connection with any such Subsidiary Letter of Credit:

(i) The Borrower acknowledges and agrees that it is and shall be jointly and
severally and unconditionally liable for the reimbursement of and any and all
other payments of fees and other amounts arising out of such Letter of Credit,
without demand upon such AP Subsidiary, and the Borrower hereby acknowledges and
agrees that the issuance of such Subsidiary Letter of Credit inures to the
benefit of the Borrower;

(ii) Each Letter of Credit Application issued by the Borrower on behalf or for
the account of any AP Subsidiary shall specify the applicable AP Subsidiary;

(iii) The Borrower shall promptly upon request deliver to the Administrative
Agent and L/C Issuer such additional documents and instruments as either the
Administrative Agent or L/C Issuer may request in order to evidence the valid
and binding authority of the Borrower to request such Subsidiary Letter of
Credit on behalf and for the Account of such AP Subsidiary (which authority
shall be deemed represented by the Borrower to exist upon the issuance of any
Letter of Credit Application by the Borrower on behalf or for the account of any
AP Subsidiary) and to evidence the AP Subsidiary’s obligations in connection
therewith, and

(iv) Any such Subsidiary Letter of Credit shall be deemed a “Letter of Credit”
for all purposes under this Agreement and the other Loan Documents.”

(c) Section 7.01 shall be amended by amending and restating clause
(xvii) thereof to read as follows:

“(xvii) Liens on the Proposed New Stockton Facility securing only Indebtedness
permitted by Section 7.03(k) and Section 7.03(l).”

(d) Section 7.03 shall be amended by deleting “and” at the end of subsection
(j), and deleting the “.” at the end of subsection (k) thereof and inserting the
following in lieu of such “.”:

 

2



--------------------------------------------------------------------------------

“; and

(l) Indebtedness consisting of lease obligations incurred pursuant to the
sale–leaseback transactions in respect of the Proposed New Stockton Facility,
provided that the aggregate amount of such Indebtedness does not exceed as of
the date incurred, the fair market value of the Proposed New Stockton Facility.”

(e) Section 7.03 shall be further amended, at subsection (f) thereof, by
inserting after the phrase “without regard to Section 7.11)” the following;

“and further excluding the leases relating to the Proposed New Stockton Facility
permitted under Section 7.03(l)”

(f) Section 7.05(f) shall be amended and restated to read as follows:

“(f) Dispositions by the Borrower and its Subsidiaries of PP&E pursuant to
sale-leaseback transactions resulting solely in operating lease obligations,
provided that (i) the sale-leaseback of the Proposed New Stockton Facility may
entail leases permitted under Section 7.03(l), and (ii) the aggregate fair
market value of all PP&E so Disposed of in any fiscal year of the Borrower
(commencing as of February 1, 2004 and other than in respect of any such
sale-leaseback transaction involving the Proposed New Stockton Facility and
undertaken during the fiscal year of the Borrower ending February 3, 2007) shall
not exceed $10,000,000;”

(g) Section 7.11 shall be amended and restated to read as follows:

“7.11 Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), not exceeding, in the aggregate for the Borrower
and it Subsidiaries during each fiscal year set forth below, the amount set
forth opposite such fiscal year:

 

Fiscal Year Ending

   Amount

2005

   $ 80,000,000

2006

   $ 50,000,000

2007

   $ 75,000,000

2008

   $ 65,000,000

2009

   $ 63,000,000

2010

   $ 72,000,000

provided that the Borrower and its Subsidiaries may make or become obligated to
make an additional $55,000,000 of

 

3



--------------------------------------------------------------------------------

capital expenditures over the term of this Agreement so long as such additional
capital expenditures relate directly to the acquisition, construction or
sale-leaseback of the Proposed New Stockton Facility.”

4. Waiver. The Lenders hereby waive the Events of Default existing on the
Effective Date or thereafter under Section 8.01(e) of the Credit Agreement, by
virtue of cross-defaults existing on the Effective Date and continuing
thereafter, arising pursuant to (i) that Standing Loan Agreement and Swap
Commitment, dated as of February 1, 2005, between Borrower and Bank of America,
N.A. and (ii) that Loan Agreement dated May 14, 2004 and between Borrower and
Bank of America, as a result of the merger of Cost Plus Marketing Services, Inc.
with and into Cost Plus Management Services, Inc. (the “Waived Defaults”).

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) No Default has occurred and is continuing (or would result from the
amendment to the Credit Agreement contemplated hereby).

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by, any Person (including any Governmental Authority) in order to be
effective and enforceable.

(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower or Guarantor party thereto, enforceable against it in accordance
with their respective terms, without defense, counterclaim or offset.

(d) All representations and warranties of the Borrower contained in Article V of
the Credit Agreement are true and correct on and as of the Effective Date,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case they shall be true and correct as of
such earlier date. Other than the Waived Defaults, there exists as of the time
immediately prior to the Effective Date, no Default on Event of Default under
the Credit Agreement.

(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.

(f) The Obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

 

4



--------------------------------------------------------------------------------

6. Effective Date. (a) This Amendment will become effective when each of the
conditions precedent set forth in this Section 6 has been satisfied (the
“Effective Date”):

(i) The Administrative Agent shall have received from the Borrower and the
Required Lenders a duly executed original (or, if elected by the Administrative
Agent, an executed facsimile copy) counterpart to this Amendment.

(ii) The Administrative Agent shall have received from each Guarantor a duly
executed original (or, if elected by the Administrative Agent, an executed
facsimile copy) counterpart to the Guarantor Consent attached hereto as
Exhibit A (the “Guarantor Consent”), and, from the Borrower, satisfactory
evidence of the merger of Cost Plus Marketing Services, Inc. into Cost Plus
Management Services, Inc.

(iii) The Administrative Agent shall have received from the Borrower a
certificate signed by the secretary or assistant secretary of the Borrower,
dated as of the Effective Date, in form and substance satisfactory to the
Administrative Agent, and certifying evidence of the authorization of the
execution, delivery and performance by such Persons of the Amendment Documents
to which they are party.

(iv) The Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent, dated as of the Effective
Date and certifying that all representations and warranties contained herein are
true and correct as of the Effective Date, as though made on such date.

(v) The Borrower shall have paid all Attorney Costs of the Administrative Agent
to the extent invoiced prior to the Effective Date (including any previously
invoiced and outstanding Attorney Costs that relate to services previously
provided), plus such additional amounts of Attorney Costs as shall constitute
the Administrative Agent’s reasonable estimate of Attorney Costs incurred or to
be incurred by it through the closing proceedings related to this Amendment
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

(vi) The Administrative Agent shall have received, in form and substance
satisfactory to it, such additional approvals, consents, opinions, documents and
other information as the Administrative Agent shall request.

(b) For purposes of determining compliance with the conditions specified in this
Section 6, each Lender that has executed this Amendment and delivered it to the
Administrative Agent shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent, or made
available for inspection, by the Administrative Agent to such Lender for
consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to such Lender.

(c) From and after the Effective Date, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

 

5



--------------------------------------------------------------------------------

(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Effective Date.

7. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Administrative Agent and the Required Lenders
of this Amendment, shall (a) be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or the Lenders to execute similar
amendments under the same or similar circumstances in the future or (b) be
deemed to create any implied waiver of any right or remedy of the Administrative
Agent or any Lender with respect to any term or provision of any Loan Document
(including any term or provision relating to the occurrence of a Material
Adverse Effect). Nothing contained herein shall be deemed a waiver of (or
otherwise affect any Lender’s or the Administrative Agent’s ability to enforce)
any Default or Event of Default, other than the Waived Defaults, under any of
the Loan Documents, including without limitation, (i) any Default or Event of
Default as may now or hereafter exist and arise from or otherwise be related to
the Waived Defaults (including without limitation any other cross-default
arising under the Credit Agreement by virtue of any matters resulting from the
Waived Defaults), and (ii) any Default or Event of Default arising at any time
after the Effective Date and which is the same as or similar to any of the
Waived Defaults.

8. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND 10.18 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and the receipt by the
Administrative Agent of a facsimile transmitted document purportedly bearing the
signature of a Lender or the Borrower shall bind such Lender or the Borrower,
respectively, with the same force and effect as the delivery of a hard copy
original. Any failure by the Administrative Agent to receive the hard copy
executed original of such document shall not diminish the binding effect of
receipt of the

 

6



--------------------------------------------------------------------------------

facsimile transmitted executed original of such document of the party whose hard
copy page was not received by the Administrative Agent.

(e) This Amendment, together with the Credit Agreement, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supersedes all prior drafts and
communications with respect thereto. This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) The Borrower covenants to pay to or reimburse the Administrative Agent, upon
demand, for all costs and expenses (including allocated costs of in-house
counsel) incurred in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank]

* * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

COST PLUS, INC., as the Borrower

By:

 

/s/ Jane L. Baughman

Name:

 

Jane L. Baughman

Title:

 

VP Treasurer

Signature Page 1 to Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Dora A. Brown

Name:

 

Dora A. Brown

Title:

 

Vice President

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By:

 

/s/ Ronald J. Drobny

Name:

 

Ronald J. Drobny

Title:

 

Senior Vice President

Signature Page 2 to Amendment to Credit Agreement



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as a Lender

By:

 

/s/ Michael Stahl

Name:

 

Michael Stahl

Title:

  Credit Officer

Signature Page 3 to Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK, N.A., as a Lender

By:

 

/s/ Juan J. Sanchez

Name:

 

Juan J. Sanchez

Title:

 

Vice President

Signature Page 4 to Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR CONSENT

The undersigned, in its capacity as a Guarantor, acknowledges that its consent
to the foregoing Amendment to Credit Agreement (the “Amendment”) is not
required, but the undersigned nevertheless does hereby consent to the foregoing
Amendment and to the documents and agreements referred to therein. Nothing
herein shall in any way limit any of the terms or provisions of the Guaranty of
the undersigned, or any other Loan Document executed by the undersigned (as the
same may be amended from time to time), all of which are hereby ratified and
affirmed in all respects.

 

COST PLUS MANAGEMENT SERVICES, INC., as a Guarantor

By:     

Name:

    

Title:

    

Signature Page Guarantor Consent